Citation Nr: 0428533	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling.

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder and denied 
entitlement to increased ratings for right and left knee 
disorders.

In the February 2003 statement of the case, the RO determined 
that new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for a back 
disorder.  The RO went on to indicate that the claim remained 
denied on the merits.  In accordance with the United States 
Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in June 2004.

The issues of entitlement to increased ratings for right and 
left knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A June 1998 Board decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a back disorder.

3.  The evidence presented since the Board's June 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

4.  The evidence of record shows that there is a reasonable 
basis for finding that residuals of an injury to the thoracic 
spine are etiologically related to a fall during active 
service.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a back disorder, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2002).

2.  The additional evidence presented since June 1998 is new 
and material, and the claim for service connection for a back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  A back disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that the amendment to 38 C.F.R. § 3.156(a) (relating to 
the definition of new and material evidence) and the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the claim 
seeking to reopen the veteran's claim for service connection 
for a back disorder was received prior to August 29, 2001, 
the prior regulations are applicable.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in October 2001, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate her claim, as well as an explanation 
of what evidence was to be provided by her and what evidence 
the VA would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish that new and 
material evidence had been presented to reopen a claim as 
well as the requirements that must be met to establish 
service connection.  These basic elements have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, VCAA notice was provided in May 2001, prior to 
the April 2002 rating decision, which satisfies this 
stipulation in Pelegrini II.

II.  Factual Background

Service medical records indicate that the veteran was seen in 
September 1977 with complaints of strain of the left shoulder 
sustained at "pole climbing school."  When clinically 
evaluated she reported having "pulled muscles arms and 
neck...with the fall from pole yesterday landing on the back 
and on neck."  The diagnosis was rule out cervical spine 
fracture.  X-rays were scheduled, although reports of such at 
that time are not of record.  Medication was prescribed and a 
physical profile prohibiting pole climbing activities was 
issued.  A January 1983 cervical spine x-ray was interpreted 
as being normal.  These records are otherwise silent with 
regard to a back disorder.

An April 1992 private treatment note reflected complaints of 
pain in the right scapular thoracic area.  The veteran 
reported pain when she moved her neck and back.  The 
diagnosis was thoracic strain, myositis trigger points.

A June 1992 VA treatment note reported that the veteran 
complained of "back trouble."  The veteran reported falling 
off a tower while in the military.  She reported intermittent 
back pain since that time.  The diagnoses were thoracic 
lumbar scoliosis and old compression fracture at T7-T8 with 
lower back pain.

An August 1992 rating decision denied service connection for 
a back disorder on the basis that the service medical records 
were negative for evidence of any chronic back disorder.

A January 1993 private treatment note indicated that the 
veteran complained of pain in her mid back.  She reported 
experiencing intermittent pain since she injured it in 1979 
(sic).  No diagnosis was noted.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in March 1993.  The veteran stated 
that she fell in the fall of 1977.  She indicated that her 
initial complaints involved her neck and shoulders.  She 
testified that her full back was not x-rayed at that time.

A May 1994 Board decision denied service connection for a 
back disorder.  The Board decision stated that, with the 
exception of the veteran's statements, the record was devoid 
of evidence of a fall during service.

A March 1995 letter from the veteran's private chiropractor 
stated that the veteran was having pain and discomfort due to 
an injury to her spine, "possibly from a fall off a 
telephone pole."

A March 1996 rating decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a back disorder.

A July 1996 private treatment note indicated that the veteran 
was being seen for interscapular spine pain.  The physician 
noted that the veteran supplied him with thoracic spine films 
from February 1995 and September 1993, which he reviewed.  He 
noted that there was a thoracic spine abnormality that could 
be related to possible Sheuermann's disease or to a possible 
trauma.  He went on to note that it would be impossible for 
him to retroactively determine a causal relationship between 
a fall in service and the onset of thoracic back pain several 
years later.

An October 1996 letter from the veteran's private 
chiropractor noted that the veteran's injury was the type 
that took a long time to be detectable.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1996.  She stated that she fell 
from a telephone pole in September 1977.  The veteran 
indicated that when she fell, she landed on her back.  She 
reported that her neck snapped back after the fall and was 
sprained, but she was never asked about problems with her 
back.  She testified that she had not injured her back since 
service.  The veteran stated that prior to 1991 or 1992 she 
associated her back pain with her pregnancies.

A June 1998 Board decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a back disorder.  The Board found that the 
evidence submitted since the previous decision was new, but 
not material as it did not tend to prove the merits of the 
veteran's claim.

A June 2001 letter from the veteran's private physician 
stated that the veteran reported falling off a telephone pole 
during service and injuring her back.  He noted that he was 
able to review the available medical records back to 1992, 
which included several x-rays of the veteran's thoracic spine 
that show a healed T8 body wedge fracture.  He stated that 
this would be "compatible with such a (sic) injury that many 
years ago."

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in June 2004.  She 
stated that she fell off a pole during service.  She 
testified that after the fall her neck was evaluated.  The 
veteran indicated that she has had back problems off and on 
since service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in June 1998.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the Board previously denied the appellant's claim for 
entitlement to service connection for a back disorder in June 
1998, see 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7104(b) applies.  As such, the appellant's claim for this 
benefit may only be reopened if she submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the Board's June 1998 decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

A May 1994 Board decision denied service connection for a 
back disorder on the basis that, beyond the veteran's 
statements, there was no evidence of a fall during service.  
Of record at the time of this denial were the veteran's 
service medical records, private treatment notes from 1992 
and 1993, and the veteran's statements and testimony before a 
Veterans Law Judge at a hearing held at the RO in March 1993.

A June 1998 Board decision found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a back disorder.  Of record at the 
time of that decision were March 1995 and October 1996 
letters from the veteran's private chiropractor, a July 1996 
private treatment note, and the veteran's statements and 
testimony before a hearing officer at a hearing held at the 
RO in October 1996.

The evidence submitted with the current claim includes a June 
2001 letter from the veteran's private physician and the 
veteran's statements and testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in June 2004.

The June 2001 letter from the veteran's private physician 
states that he has reviewed the veteran's records dating back 
to 1992.  He relates the veteran's current thoracic spine 
disorder to her fall during service.  As this statement 
provides a nexus opinion, which was not previously of record, 
the Board finds that the evidence submitted since the June 
1998 Board decision contributes to a more complete picture of 
the circumstances surrounding the veteran's claim for 
entitlement to service connection for a back disorder, which, 
in fairness, would warrant additional consideration of the 
matter at hand.  Hodge, supra.


Service Connection

Service medical records are found to document a fall from a 
pole in September 1977.  Such records reflect the evaluation 
of injuries related to trauma associated with the fall.  An 
April 1992 private treatment record is the earliest 
documented clinical record reflecting treatment for 
complaints associated with the thoracic region of the spine.  
A June 1992 VA treatment note commented on an old compression 
fracture at T7-T8.  A March 1995 letter from the veteran's 
private chiropractor reported that her injury to her spine 
was "possibly from a fall off a telephone pole."  In a 
follow up letter in October 1996, the veteran's private 
chiropractor noted that the veteran's injury was such that it 
would take a long time to be detectable.  Finally, the Board 
notes that the veteran's private physician, noting her 
reported fall during service, indicated in a June 2001 
statement that the veteran's back disorder was "compatible 
with such a (sic) injury that many years ago."  The Board 
notes that, while the veteran's private physician relied on 
the veteran's reported history when forming his opinion, such 
history is consistent with the service medical records, which 
are found to credibly document the veteran's fall.  
Accordingly, the Board finds that the clinical evidence of 
record provides a tenable basis upon which service connection 
for a thoracic spine disorder may be granted.


ORDER

New and material evidence having been presented, a claim for 
service connection for a disability of the thoracic spine is 
reopened and granted.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2004.  She stated 
that her knee disorders had worsened in severity since her 
last VA examination, which was conducted in June 2002.  
Accordingly, a VA examination is necessary to determine the 
current level of disability associated with the veteran's 
right and left knee disorders.

In addition, the Board notes that the veteran has reported 
receiving treatment at both the Group Health Cooperative and 
the Tacoma VA Medical Center.  There are no VA treatment 
notes of record and the most recent Group Health treatment 
notes date back to 2001.  Therefore, the RO should obtain 
copies of the veteran's current treatment records, both 
private and VA.

Accordingly, the claim is REMANDED for the following:

1.  After securing the necessary release, 
the RO should obtain the veteran's 
treatment records from the Group Health 
Cooperative dating back to 2001.  In 
addition, the RO should obtain the 
veteran's treatment notes from the Tacoma 
VAMC.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with her right and left knee 
disorders.  Any further indicated special 
studies should be conducted.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  In this regard, 
the examiner is asked to address whether 
the veteran's knee disorders cause 
weakened movement, excess fatigability, 
and/or incoordination.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



